Case 1:18-cv-04910-ALC-GWG Document 213-14 Filed 06/17/21 Page 1 of 2




     EXHIBIT N
    Case 1:18-cv-04910-ALC-GWG Document 213-14 Filed 06/17/21 Page 2 of 2


From:                     Steven Wittels
To:                       Nicholas P. Melito; Jon Farrell; Larry R. Martinez; Ana Getiashvili; Christopher Hampton
Cc:                       Steven D. Cohen; Russell Busch; Burkett McInturff
Subject:                  Re: Diaz v NY Paving - Meet and Confer needed Immediately Re NY Paving Old Bethpage Facility
Date:                     Monday, March 22, 2021 3:31:15 PM
Attachments:              image001.png


Counsel:

We just became aware that Defendant New York Paving has a facility in Old Bethpage, NY which
employs pavers who do the same type of work performed by pavers out of the LIC yard.

We need to have an immediate meet and confer with you as to why this information was never
disclosed to Plaintiffs’ counsel, and understand why Defendant failed to produce any discovery as to
this facility.

Please let us know your availability for a meet and confer today at 5 PM, tomorrow Tuesday March
23 at 9 AM or 4:30 PM, or Wednesday March 24 to discuss this issue.

Thank you, SLW

Steven L Wittels
WMP | Partner
18 Half Mile Road | Armonk NY 10504
slw@wittelslaw.com | https://wittelslaw.com
Phone: 914 319-9945 | Fax: 914 273 2563




The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this message. This communication is
intended to be and to remain confidential and may be subject to applicable attorney/client and/or work product privileges. If you are not the intended
recipient of this message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete this
message and its attachments. Do not deliver, distribute or copy this message and/or any attachments and if you are not the intended recipient, do not
disclose the contents or take any action in reliance upon the information contained in this communication or any attachments.
